In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                    No. 17-605V
                                                             Filed: December 6, 2017
                                                                  UNPUBLISHED

                                                                         
    YVONNE SALMON,                                                       
                                                                             Special Processing Unit (SPU);
                                           Petitioner,                       Ruling on Entitlement; Concession;
    v.                                                                       Table Injury; Influenza (Flu) Vaccine;
                                                                             Shoulder Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                                  Administration (SIRVA)
    HUMAN SERVICES,

                                         Respondent.

                                                                         
Shealene Priscilla Wasserman, Muller Brazil, LLP, Dresher, PA, for petitioner.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On May 5, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that her November 5, 2014 influenza (“flu”) vaccination caused
her to suffer left shoulder injuries. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.
      On December 1, 2017, respondent filed an Amended Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s
Amended Rule 4(c) Report at 1. Specifically, respondent indicates that
              DICP has reviewed the facts of this case and concluded that petitioner’s
              claim meets the Table criteria for SIRVA. Specifically, petitioner had no
                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       history of pain, inflammation or dysfunction of the affected shoulder prior
       to intramuscular vaccine administration that would explain the alleged
       signs, symptoms, examination findings, and/or diagnostic studies
       occurring after vaccine injection; she suffered the onset of pain within
       forty-eight hours of vaccine administration; her pain and reduced range of
       motion were limited to the shoulder in which the intramuscular vaccine
       was administered; and there is no other condition or abnormality present
       that would explain petitioner’s symptoms. Therefore, petitioner is entitled
       to a presumption of vaccine causation.
Id. at 2. Respondent further agrees that
        the case was timely filed, that the vaccine was received in the United
       States, and that petitioner satisfies the statutory severity requirement by
       suffering the residual effects or complications of her injury for more than
       six months after vaccine administration. See 42 U.S.C. §§ 300aa-
       11(c)(1)(D)(i). Petitioner avers that no civil action or proceedings have
       been pursued in connection with the vaccine-related injury. See 42 U.S.C.
       §§ 300aa-11(a)(5) and -11(c)(1)(E); Pet. Ex. 10.
Id. at 2-3.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master